Case: 13-50566      Document: 00512598144         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50566
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SAUL SOLIS-ARROYO, also known as Arnulfo Arroyo, also known as Raul
Solis, also known as Mario Jaramillo, also known as Jaime Palo, also known
as Alcadio Gamero, also known as Arnulfo Benitez, also known as Saul Solis,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-197-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Saul Solis-Arroyo raises an
argument that he concedes is foreclosed by United States v. Gomez-Herrera,
523 F.3d 554, 562-63 (5th Cir. 2008), which rejected the argument that fast
track programs create unwarranted disparities between defendants in districts
that have the programs and defendants in districts that do not have such


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50566   Document: 00512598144    Page: 2   Date Filed: 04/16/2014


                               No. 13-50566

programs. Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2